For the Year Ending December 31, 2014 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 29) SIMMONS FIRST NATIONAL CORPORATION (Name of Issuer) CLASS A COMMON STOCK (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this schedule is filed: [X]Rule 13d-1(b) []Rule 13d-1(c) []Rule 13d-1(d) 1)Names of Reporting Persons SIMMONS FIRST NATIONAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN 2)Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3)SEC Use Only 4)Citizenship or Place of OrganizationARKANSAS Number of Shares
